 



CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made as of this 9th day of
April, 2018, by and between Acorn Energy, Inc. (the “Company”) and Jan H. Loeb
(“Loeb”).

 

R E C I T A L S:

 

WHEREAS, the Board of Directors of the Company (the “Board”) appointed Loeb to
serve as the Company’s President and Chief Executive Officer in January 2016;
and

 

WHEREAS, Loeb provided consulting and other services to the Company in his
capacity as President and Chief Executive Officer under a Consulting Agreement
(the “2017 Consulting Agreement”) that expired on January 7, 2018; and

 

WHEREAS, following the expiration of the 2017 Consulting Agreement, Loeb has
continued to provide the consulting and other services to the Company called for
in, and been compensated at the same rate of monthly cash compensation provided
for in, the 2017 Consulting Agreement; and

 

WHEREAS, the Board desires to engage Loeb, upon the terms and conditions
hereinafter set forth, to continue provide consulting and other services to the
Company as provided for herein; and

 

WHEREAS, Loeb has agreed to provide such consulting and other services to the
Company, upon the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Engagement. The Company hereby agrees to engage Loeb to render the consulting
and other services described herein, and Loeb hereby accepts such engagement.  
  2. Term. The engagement of Loeb by the Company as provided in Section 1 shall
commence on the date hereof, and continue through and until December 31, 2019,
unless earlier terminated as hereinafter provided (the period of such
engagement, the “Term”).     3. Services. Loeb shall provide such consulting
services to the Company as Loeb and the Company shall mutually agree upon from
time to time. Loeb shall serve as the Company’s principal executive officer in
the capacities of President and Chief Executive Officer, with all the power and
authority and executing all the functions associated with such offices, and
shall commit sufficient business time to effectively discharge the
responsibilities of the Company’s President and Chief Executive Officer, without
any additional compensation beyond that provided for in this Agreement. The
foregoing notwithstanding, nothing in this Agreement shall restrict Loeb from
performing his other duties at Leap Tide and/or accepting consulting or
employment arrangements or other positions outside of his activities for the
Company.

 

 

 

 



4. Payment and Expenses.

 

  (a) Cash Payment. The Company shall pay to Loeb compensation in the amount of
$12,000.00 per month during the Term, commencing May 1, 2018. The parties
acknowledge that Mr. Loeb has received compensation for the month of April 2018
under the terms set forth in the 2017 Consulting Agreement.         (b) Options.
On May 1, 2018, Loeb shall be granted options to purchase 35,000 shares of
Common Stock. The options shall be exercisable at an exercise price equal to the
closing price of the common stock on April 30, 2018, and will allow for cashless
exercise if there is no effective registration statement covering the issuance
or resale of the shares. Fifty percent (50%) of the options shall be vested
immediately; the remaining options shall vest in two equal increments on July 1,
2018 and October 1, 2018. The exercise period and other terms shall otherwise be
substantially the same as the terms of the options granted by the Company to its
outside directors.         (c) Bonuses. Loeb shall be eligible for each of the
following cash bonuses from the Company:

 

  (i) Payable on or before May 1, 2018, in recognition of Loeb’s performance in
the sale of the Company’s shares in DSIT Solutions Ltd, a bonus of $100,000;    
    (ii) Payable upon consummation during the Term of a corporate acquisition
transaction approved by the Board, a bonus of $150,000; and         (iii)
Payable upon consummation during the Term of a corporate financing/funding
transaction approved by the Board, a bonus of $150,000.

 

  (d) Expenses. Loeb shall be entitled to reimbursement for any out of pocket
expenses (travel, transportation, office, etc.) incurred in connection with the
consulting services rendered pursuant hereto.         (e) D&O Coverage. The
Company has confirmed that Loeb will be covered by the Company’s primary and
excess D&O insurance policy in his capacities of director as well as President
and Chief Executive Officer, notwithstanding the fact that he is not an employee
of the Company, on the same basis as the other directors and executive officers
of the Company.         (f) No Other Compensation. Other than as set forth
herein or otherwise agreed in writing, Loeb shall not receive any other
compensation or benefits in connection with this Agreement or his service as a
director and President and Chief Executive Officer of the Company.

 

5. Termination. The Term of this Agreement may be terminated early for any or no
reason with or without cause (i) by Loeb at any time upon thirty (30) days’
written notice to the Company and (ii) by the Company effective December 31,
2018 on at least 15 (fifteen) days’ written notice to Loeb given on or after
December 1, 2018. In the event if a termination of this Agreement at the end of
the Term or upon an early termination in accordance with this Section, the
Company shall no longer be obligated to pay the monthly cash compensation
provided for in Section 4(a) but shall be required to pay any accrued and unpaid
amounts payable to Loeb under Section 4.

 

2

 



 

6. Covenants of Loeb.

 

  (a) Loeb recognizes that the knowledge of, information concerning, and
relationship with, customers, suppliers and agents, and the knowledge of the
Company’s business methods, systems, plans and policies which Loeb will
establish, receive or obtain as a consultant to the Company, are valuable and
unique assets of the business of the Company. Loeb will not, during or following
the Term, use or disclose any such knowledge or information pertaining to the
Company, its customers, suppliers, agents, policies or other aspects of its
business, for any reason or purpose, whatsoever except pursuant to Loeb’s duties
hereunder or as otherwise authorized by the Company in writing. The foregoing
restriction shall not apply, following termination of Loeb’s engagement
hereunder, to knowledge or information which (i) is in or enters the public
domain without violation of this Agreement or other obligations of
confidentiality by Loeb or his agents or representatives, (ii) Loeb can
demonstrate was in his possession on a non-confidential basis prior to the
commencement of this engagement with the Company, or (iii) Loeb can demonstrate
was received or obtained by him on a non-confidential basis from a third party
who did not acquire it wrongfully or under an obligation of confidentiality,
subsequent to the termination of Loeb’s engagement hereunder.         (b) All
memoranda, notes, records or other documents made or compiled by Loeb or made
available to Loeb while engaged concerning customers, suppliers, agents or
personnel of the Company, or the Company’s business methods, systems, plans and
policies, shall be the Company’s property and shall be delivered to the Company
on termination of Loeb’s engagement or at any other time on request.         (c)
During the term of Loeb’s engagement and for one year thereafter, Loeb shall
not, except pursuant to and in furtherance of Loeb’s duties hereunder, directly
or indirectly solicit or initiate contact with any employee of the Company or
its subsidiaries with a view to inducing or encouraging such employee to leave
the employ of the Company for the purpose of being hired by Loeb, an employer
affiliated with Loeb or any competitor of the Company.         (d) Loeb
acknowledges that the provisions of this section are reasonable and necessary
for the protection of the Company and that the Company will be irrevocably
damaged if such covenants are not specifically enforced. Accordingly, Loeb
agrees that, in addition to any other relief to which the Company may be
entitled in the form of actual or punitive damages, the Company shall be
entitled to seek and obtain injunctive relief from a court of competent
jurisdiction for the purposes of restraining Loeb from any actual or threatened
breach of such covenants.

 

3

 

 

7. Independent Contractor Status. It is the express intention of the Company and
Loeb that Loeb performs the covered services under this Agreement, including his
services as President and Chief Executive Officer of the Company, as an
independent contractor. Nothing in this Agreement shall in any way be construed
to constitute Loeb as an employee.     8. Entire Agreement. This Agreement
contains the entire understanding of the parties with respect to the subject
matter hereof. This Agreement may not be modified or extended except by a
writing signed by both parties hereto. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective legal representatives,
successors and assigns.     9. Governing Law. This Agreement and all matters and
issues collateral thereto shall be governed by the laws of the State of Delaware
applicable to contracts performed entirely therein.     10. Severability. If any
provision of this Agreement, as applied to either party or to any circumstance,
shall be adjudged by a court to be void and unenforceable, the same shall in no
way affect any other provision of this Agreement or the validity or
enforceability thereof.     11. Notices. All notices or other communications
hereunder shall be given in writing and shall be deemed given if served
personally, mailed by registered or certified mail, return receipt requested or
sent by nationally recognized courier service, to the parties at the addresses
below, or at such other address or addresses as they may hereafter designate in
writing.

 

If to the Company:

 

3844 Kennett Pike

Suite 204-4

Mall Building

Powder Mill Square

Greenville, Delaware 19807

 

If to Loeb:

 

10451 Mill Run Circle

Suite 400

Owings Mills, MD 21117

 

[Remainder of page intentionally left blank]

 

4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

  ACORN ENERGY, INC.       By:       Name: Christopher Clouser   Title: Chairman
of the Board         By:        Name: Jan H. Loeb

 

 

 

 

